Citation Nr: 9930251	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-17 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person, or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement to special monthly pension based on the 
need for aid and attendance of another person, or by reason 
of being housebound.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is not a patient in a nursing home.

3.  The veteran is not housebound, bedridden, blind, or 
nearly blind.

4.  The veteran's disabilities leave him at risk for falling, 
and preclude him from independently completing certain daily 
tasks such as dressing himself and preparing meals.


CONCLUSION OF LAW

It is reasonably shown that the veteran is so nearly helpless 
as to require the regular aid and assistance of another 
person.  38 U.S.C.A. §§ 1502(b), 1521(e), 5107 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran receives VA pension for non-service-connected 
disabilities.  He is seeking special monthly pension based on 
the need for aid and attendance of another person, or by 
reason of being housebound.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board finds that 
the evidence submitted in this case regarding the veteran's 
disabilities is sufficient to make his claim well grounded.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

When a veteran who is entitled to pension is in need of 
regular aid and attendance, an increased rate of pension is 
payable.  38 U.S.C.A. § 1521(d) (West 1991).  For pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if the person is (1) a patient in 
a nursing home, or (2) helpless or blind, or so nearly 
helpless or blind as to need the regular aid and attendance 
of another person.  38 U.S.C.A. § 1502(b) (West 1991).

In determining the need for regular aid and attendance, 
consideration is accorded to the inability of the claimant to 
dress or undress himself, to keep himself ordinarily clean 
and presentable, to feed himself, or to attend to the wants 
of nature.  Consideration is also accorded to physical or 
mental incapacity which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment.  It is not required that 
all of the listed types of incapacity be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1999).

Even when a veteran who is entitled to pension is not in need 
of regular aid and attendance, an increased rate of pension 
is authorized if the veteran has a single permanent 
disability rated 100 percent disabling, and if the veteran: 

(1)  Has additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems, or 

(2)  Is "permanently housebound" by 
reason of disability or disabilities. 
This requirement is met when the veteran 
is substantially confined to his or her 
dwelling and the immediate premises or, 
if institutionalized, to the ward or 
clinical area, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime.

38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. § 3.351(d) 
(1999).

The veteran has several non-service-connected disabilities, 
including conditions affecting his lower and upper back, 
hands, and left elbow and wrist.  On VA medical examination 
in November 1996, the veteran reported a long history of 
chronic pain in the back and other joints, with increasing 
pain in the back and left hip in the year preceding the 
examination.  The examiner noted limitation of motion of the 
veteran's spine, with pain on motion.  The examiner noted 
limitation of motion in the veteran's left wrist and digits, 
with an inability to oppose the first and fifth digits, and 
incomplete ability to oppose the first and fourth digits.  
There was poor grip strength and deficient coordination in 
the left hand, and diffuse muscle atrophy of the left upper 
extremity.

The veteran reported occasional memory lapses and episodes of 
transient dizziness.  He reported that he spent his days at 
home watching television, reading, cleaning around the house, 
and visiting with friends who came to his house.  He reported 
that he used a cane to walk.  The veteran reported that he 
could only walk as far as 50 yards without stopping.  He 
reported that he visited his sister, who lived approximately 
100 yards away, and that he drove to her house, as walking 
that distance would be painful.  He reported that he left his 
house daily to get his mail from his mailbox or to visit his 
sister.

The examiner noted that the veteran was not hospitalized, and 
was not blind.  The examiner reported that the veteran had 
adequate strength and coordination in his upper extremities 
to feed himself.  The examiner noted that the veteran had 
slight difficulty in fastening his clothing, but that he was 
able to do so with additional time and effort.  It was 
reported that the veteran could bathe himself, although he 
used a bath rather than a shower because he was afraid of 
falling.  It was reported that the veteran was able to shave 
and to attend to the needs of nature.

In January 1997, the veteran had a medical examination 
through the Louisiana Department of Veterans Affairs, for 
purposes of collecting information regarding the veteran's 
eligibility for VA benefits based on the need for aid and 
attendance or housebound status.  The examination report 
indicated that the veteran was able to feed and bathe himself 
and care for the needs of nature.  It was noted that the 
veteran had to sit on a bed while putting on his pants, and 
that he had severe difficulty buttoning his shirts.  The 
examining physician noted a severely decreased range of 
motion of the veteran's lumbar spine.  The examiner noted 
severe osteoarthritis in both of the veteran's hands.  The 
examiner noted lost use of both thumbs, with almost total 
loss of the ability to touch the thumbs to other digits, due 
to ankylosis of the thumb joints.  The examiner reported that 
stiff hip and knee joints made the veteran unstable when 
standing, and at risk for falling.

The veteran's private family physician, L. R. Collier, M.D., 
has written that he has treated the veteran for approximately 
thirty years.  In a May 1997 letter, Dr. Collier wrote that 
the veteran had severe and progressive degenerative joint 
disease involving his spine, hips, hands, and wrist.  Dr. 
Collier expressed the opinion that the veteran could walk 
only one to two blocks, and could drive a car only five to 
ten miles.  Dr. Collier wrote that the veteran needed 
assistance in bathing, dressing, meal preparation, and house 
cleaning.  Dr. Collier concluded, "I would recommend that 
the patient have a nurse or attendant at least part time due 
to his housebound status and due to multiple medical 
problems."

In his October 1998 substantive appeal, the veteran wrote 
that he was substantially confined to his home, and that he 
could no longer drive his car because he could not use his 
right leg to operate the brake.  He reported that he had to 
use a cane for balance, and that he could no longer care for 
himself or take care of his own cooking, laundry, or house 
cleaning.  He reported that he had to spend most of the day 
in bed or seated.

The veteran does not have a single permanent disability rated 
as 100 percent disabling.  His highest rated disability is 
his low back disability, which is rated as 60 percent 
disabling.  The veteran's physician has reported that his 
disabilities are progressive.  The more recent accounts 
regarding the veteran's limitations in daily tasks tend to 
describe greater disability than the reports from a year or 
two earlier.  The evidence does not indicate that the veteran 
is bedridden or housebound, as he is able to walk short 
distances with a cane, and to leave his house for short 
periods of time if someone drives for him.  The evidence 
indicates that he is able to attend to the wants of nature 
and to bathe himself.  The evidence indicates that the 
arthritis and ankylosis in the veteran's hands and thumbs 
makes it difficult, approaching impossible, for the veteran 
to complete some of the steps of dressing himself.  The 
evidence would seem to indicate that he can feed himself, 
although he may no longer be able to prepare his food.  He 
has been noted to be at risk for falling.  The veteran's 
condition as a whole permits him to perform some daily tasks, 
but apparently is leaving him increasingly in need of 
assistance with some basic personal care functions.  The 
Board finds that the evidence reasonably supports the 
conclusion that the veteran is so nearly helpless as to need 
the regular aid and attendance of another person.  Therefore, 
the Board grants the veteran's claim for special monthly 
pension.


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

